      2:19-cv-01432-RMG         Date Filed 08/02/19     Entry Number 6      Page 1 of 2




                            IN THE DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION



South Carolina Public Service Authority,                  C/A No.: 2:19-cv-01432-RMG

                        Plaintiff,
       vs.
                                                    VOLUNTARY STIPULATION OF
Westinghouse Electric Company, LLC, as           DISMISSAL WITHOUT PREJUDICE OF
reorganized pursuant to Chapter 11 of the       DEFENDANT WESTINGHOUSE ELECTRIC
Bankruptcy Code; Brookfield Business              COMPANY, LLC, AS REORGANIZED
Partners L.P.; John Doe, Jane Doe, Richard        PURSUANT TO CHAPTER 11 OF THE
Roe, and Mary Roe, who are fictitious names             BANKRUPTCY CODE
representing all unknown persons or entities
who may claim an interest,

                        Defendants.


       Pursuant to Rule 41(a)(1)(A) Plaintiff South Carolina Public Service Authority (“Santee

Cooper”) hereby dismisses, without prejudice, Defendant Westinghouse Electric Company,

LLC, as reorganized pursuant to Chapter 11 of the Bankruptcy Code (“WEC”), only. WEC has

not served an Answer or Motion for Summary Judgment in this matter and no Defendant has

appeared. This Dismissal does not affect the other defendants or remaining causes of action

asserted by Santee Cooper and this action will proceed against the remaining Defendants.



                              (SIGNATURE PAGE TO FOLLOW)
     2:19-cv-01432-RMG     Date Filed 08/02/19   Entry Number 6      Page 2 of 2




                                     Respectfully submitted,


                                     GALLIVAN, WHITE & BOYD, P.A.


                                     s/John T. Lay, Jr.
                                     John T. Lay, Jr. (Fed. Bar No. 5539)
                                     Gray T. Culbreath (Fed. Bar No. 5647)
                                     Amy L.B. Hill (Fed. Bar No. 7696)
                                     Lindsay A. Joyner (Fed. Bar No. 11557)
                                     Jordan Crapps (Fed. Bar No. 12418)
                                     1201 Main Street, Suite 1200
                                     Post Office Box 7368 (29202)
                                     Columbia, SC 29201
                                     (803) 779-1833 (Ofc)
                                     (803) 779-1767 (Fax)
                                     jlay@gwblawfirm.com
                                     gculbreath@gwblawfirm.com
                                     ahill@gwblawfirm.com
                                     ljoyner@gwblawfirm.com
                                     jcrapps@gwblawfirm.com
                                     Attorneys for the South Carolina Public Service
                                     Authority


                                     SOUTH CAROLINA PUBLIC SERVICE
                                     AUTHORITY

                                     J. Michael Baxley, Sr. (Fed. Bar No. 1248)
                                     Post Office Box 2946101
                                     Moncks Corner, SC 29461
                                     843.761.7081 (direct)
                                     Mike.Baxley@santeecooper.com

Columbia, South Carolina
August 2, 2019




                                        2
